DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “a continuous curvature over a lens surface as a whole”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding Applicant’s remarks as they pertain to the amended language of “wherein the front lens surface has a first curvature and the second lens surface has a second curvature”, Examiner notes such features are not recited in claim 19 and thus Applicant’s amendments/remarks have failed to overcome the rejection of claim 19 under Kowasic.
	Regarding Applicant’s remarks as they pertain to Kowasic and the amended language “wherein the front lens surface has a first curvature and the second lens surface has a second curvature” Examiner fails to understand Applicant’s position as would be understood to those of ordinary skill in the art.  The invention of Kowasic pertains to lenses (diopter sheet 16) to provide for a magnified screen (Kowasic para. [0040]).  As previously discussed, in order to generate prescriptive powers such as those listed by Kowasic (para. [0040]), the lenses are necessarily required to contain curvatures of the front and rear surface.  This is known as the Lensmaker’s equation1.  Even if a surface is flat, it still has a curvature since curvature is merely the inverse of the radius of curvature at the particular point2,3, and thus the curvature value of a flat front surface and/or flat rear surface curvatures is 1/∞ = 0.

    PNG
    media_image1.png
    219
    600
    media_image1.png
    Greyscale

	Given what those of ordinary skill in the art understand about lenses and creating refractive powers, even if the surfaces of the Kowasic are flat, they still contain “curvatures” as necessarily required by the math - i.e. definition of curvature, lens diopter, and Lensmaker’s equation.
	As previously discussed in the Office Action mailed March 20, 2022, Zeiss (pages 48-49) additionally confirms the necessity of having curved surfaces for the purpose of creating diopter powers of corrective lenses/powers, and specifically the necessary permutations being well known in the art (see below).

    PNG
    media_image2.png
    497
    672
    media_image2.png
    Greyscale





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third layer having a third curvature conforming to the second curvature, and a flat surface conforming to the display screen” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 16 is objected to because of the following informalities:  
	As to claim 16, Examiner notes the claim has been amended inconsistent with the claims filed February 26, 2020.  Specifically claim 16 submitted April 20, 2022 fails to include “a curvature of the lens layer is determined by the predetermined vision prescription of the user”.  Also, claim 16 appears to include redundant language at lines 14-15 and lines 20-21.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 20, the claim recites the limitation "the predetermined vision prescription".  There is insufficient antecedent basis for this limitation in the claim.  Examiner understands this to be the vision prescription.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 14 depends indirectly from claim 11 which recites “the first curvature is convex towards the screen…second curvature concave towards the screen”, however claim 14 recites the opposite where the first curvature is concave and the second curvature is convex and thus fails to further limit claim 11 and thus fails to include all the limitations of a claim from which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kowasic (US 2015/0362736; of record) with evidence by Zeiss (Introduction to Ophthalmic Optics; previously cited) and/or Wikipedia 4,5.
	As to claim 1, Kowasic teaches a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic Fig. 3 - 13, 16; para. [0038]), the cover comprising a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a predetermined vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent material (Kowasic Fig. 3 - 14, 16; para. [0038]), wherein the front lens surface has a first curvature and the second lens surface has a second curvature (Kowasic Fig. 3 - 16; para. [0040] - Kowasic explicitly teaching magnifying layer (16) providing particular diopters; as evidenced by Zeiss and Wikipedia (Lensmaker’s) curved surfaces are necessary to create diopter powers; also as evidenced by Wikipedia, flat is also a curvature - i.e. 1/R = 1/∞ = 0).
	As to claim 3, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the rear lens surface includes and adhesive thereon to adhesively attach the rear lens surface to the display screen (Kowasic Fig. 3 - 17; para. [0038]).
	As to claim 4, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the predetermined vision prescription of the user includes a measurement in diopters (Kowasic para. [0040]).
	As to claim 6, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Kowasic further teaches the optical power is generated based on the predetermined vision prescription of the user (Kowasic para. [0040]).  
	Examiner’s note: such claim is directed to a product by process (PxP) claim (MPEP 2113) - i.e. the method step of generating the power, and as such it is the structure implied by the steps, in this case having optical power.  Therefore how the optical power was generated does not distinguish from the lens having an/the optical power as the product.
	As to claim 7, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches the optical power is generated based on the determined vision prescription of the user and a distance range between the at least one eye of the user and the display screen during use (Kowasic para. [0040] - as discussed, diopters based on prescription and also includes magnification power - i.e. power based on distance from eye to screen).
	Examiner’s note: such claim is directed to a product by process (PxP) claim (MPEP 2113) - i.e. the method step of generating the power, and as such it is the structure implied by the steps, in this case having optical power.  Therefore how the optical power was generated does not distinguish from the lens having an/the optical power as the product.
	As to claim 8, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Kowasic further teaches a curvature of the lens layer is determined by the predetermined vision prescription of the user (Kowasic para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that curvatures of lenses are necessarily dictated by the prescription (power)).
	As to claim 19, Kowasic teaches a method of creating a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic para. [0038]), the method comprising providing the cover including a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent material (Kowasic Fig. 3 - 14, 16; para. [0038]), determining the vision prescription of the user (Kowasic para. [0038], [0040]), generating the optical power based on at least the vision prescription of the user (Kowasic para. [0038], [0040]), creating the lens layer with the optical power (Kowasic Fig. 3 - 16), creating the protective layer (Kowasic Fig. 3 - 14), fixedly attaching the rear protective surface of the protective layer to the front lens surface of the lens layer to create the cover (Kowasic Fig. 3 - 13, 14, 16), the cover having a size substantially equal to the display screen (Kowasic Fig. 3 - 13).
	As to claim 20, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Kowasic further teaches the optical power is generated based on a comparison between the predetermined vision prescription of the user and a distance range between the at least one eye of the user and the display screen (Kowasic para. [0040] - as discussed, diopters based on prescription and also includes magnification power - i.e. power based on distance from eye to screen).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kowasic as applied to claim 1 above, and further in view of Zeiss (cited above).
	As to claim 9, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches providing the necessary diopters (Kowasic para. [0040]), but doesn’t specify the first curvature and second curvature are each concave towards the display screen, yet have differing curvatures.  In the same field of endeavor Zeiss teaches providing optical prescription diopters by providing meniscus lenses with different surface curvatures (Zeiss pages 48-49; Figures 7:6 through 7:9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as meniscus with differing curvatures to the screen since, as taught by Zeiss, such lenses are well known in the art as one of several permutations for tailoring dioptric power and lens thickness (Zeiss pages 48-49).
	As to claim 10, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches providing the necessary diopters (Kowasic para. [0040]), but doesn’t specify the first curvature and second curvature are each convex towards the display screen, yet have differing curvatures.  In the same field of endeavor Zeiss teaches providing optical prescription diopters by providing meniscus lenses with different surface curvatures (Zeiss pages 48-49; Figures 7:6 through 7:9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens as meniscus with differing curvatures to the screen since, as taught by Zeiss, such lenses are well known in the art as one of several permutations for tailoring dioptric power and lens thickness (Zeiss pages 48-49).
	
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kowasic as applied to claim 1 above, and further in view of Zhang (US 2016/0356979; of record).
	As to claim 11, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic further teaches providing the necessary diopters (Kowasic para. [0040]), but doesn’t specify the first surface is convex towards the display screen and the second curvature is concave towards the display screen.
	In the same field of endeavor Zhang teaches a display screen cover having a first curvature convex towards the display screen and the second curvature concave towards the display screen (Zhang Fig. 4 - 122, 124; para. [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the screen as convex/concave to the display screen since, as taught by Zhang, such curvatures allow for providing the necessary diopter/prescriptive value/magnification (Zhang para. [0032], [0034]).
	As to claim 12, Kowasic in view of Zhang teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Kowasic as evidenced by Zeiss teaches a difference in curvature between the first curvature and the second is determined by the predetermined vision prescription of the user (Kowasic para. [0040], Zeiss pages 48-49).
	As to claim 13, Kowasic in view of Zhang teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Kowasic as evidenced by Zeiss/Wikipedia (Lensmakers) further teaches a difference in curvature between the first curvature and the second curvature determines the optical power (Zeiss pages 48-49; Wikipedia Lensmaker’s equation).
	As to claim 14, Kowasic in view of Zhang teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Zhang further teaches the first curvature is concave towards the display screen and the second curvature is convex towards the display screen (Zhang Fig. 4 - 122, 124; para. [0032]).
	As to claim 15, Kowasic in view of Zhang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Kowasic further teaches the cover comprises a third layer having a third curvature conforming to the second curvature (Kowasic Fig. 3 - 17; para. [0038] - adhesive layer (17) conforming to bottom surface of lens (16)), and a flat surface conforming to the display screen (Kowasic Fig. 3 - 17, 18 - adhesive layer (17) conforming to flat screen of phone (18)).

Claims 2, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowasic (cited above) with evidence by Zeiss (cited above) and Wikipeida (cited above) in view of Combs (US 2011/0299168; of record).
	As to claim 2, Kowasic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kowasic teaches the layers can be lightweight material of glass and/or plastic (Kowasic para. [0041]), but doesn’t specify the materials build a static charge so as to attach the rear lens surface to the display screen via static electricity.  In the same field of endeavor Combs teaches providing screen covering layers with lens/refractive power to adhere via static electricity (Combs para. [0021], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the cover with static cling since, as taught b Combs, such adhering allows for being releasably adhered (Combs para. [0021).
	As to claim 16, Kowasic teaches a cover for a display screen (Kowasic Fig. 3 - 13), the cover being for use by users with at least one eye having a refractive error (Kowasic Fig. 3 - 13, 16; para. [0038]), the cover comprising 
	a lens layer including a front lens surface and a rear lens surface configured to attachment to the display screen (Kowasic Fig. 3 - 16, 17; para. [0038]), the lens layer being made from a first transparent material (Kowasic para. [0038]), the lens layer structurally configured to focus light into the at least one eye of the user at an optical power corresponding to a predetermined vision prescription of the user so as to substantially correct the refractive error of the at least one eye of the user when the user is viewing the display screen through the cover (Kowasic para. [0038], [0040]), and 
	a protective layer including a front protective surface and a rear protective surface (Kowasic Fig. 3 - 14; para. [0038]), the rear protective surface being fixedly attached to the front lens surface of the lens layer (Kowasic Fig. 3 - 14, 16), the protective layer being made from a second transparent material (Kowasic Fig. 3 - 14, 16; para. [0038]),
	wherein the front lens surface has a first curvature and the second curvature (Kowasic Fig. 3 - 16; para. [0040] - Kowasic explicitly teaching magnifying layer (16) providing particular diopters; as evidenced by Zeiss and Wikipedia (Lensmaker’s) curved surfaces are necessary to create diopter powers; also as evidenced by Wikipedia, flat is also a curvature - i.e. 1/R = 1/∞ = 0)
 	a curvature of the lens layer is determined by the predetermined vision prescription of the user (Kowasic para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that curvatures of lenses are necessarily dictated by the prescription (power)), 
	wherein the lens front surface has a first curvature and wherein the rear surface has a second curvature (Kowasic Fig. 3 - 16; para. [0040] - Kowasic explicitly teaching magnifying layer (16) providing particular diopters; as evidenced by Zeiss and Wikipedia (Lensmaker’s) curved surfaces are necessary to create diopter powers; also as evidenced by Wikipedia, flat is also a curvature - i.e. 1/R = 1/∞ = 0),
	a difference in curvature between the first curvature and second curvature is determined by the predetermined vision prescription of the user (Kowasic Fig. 3 - 16; para. [0040]; with evidence by Zeiss (section 7.3; pages 48-49) showing that front/back curvatures of lenses are necessarily dictated by the prescription (power)), 
	While Kowasic teaches the layers can be lightweight material of glass and/or plastic (Kowasic para. [0041]), Kowasic doesn’t specify the materials build a static charge so as to attach the rear lens surface to the display screen via static electricity.  In the same field of endeavor Combs teaches providing screen covering layers with lens/refractive power to adhere via static electricity (Combs para. [0021], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the cover with static cling since, as taught b Combs, such adhering allows for being releasably adhered (Combs para. [0021).
	As to claim 17, Kowasic in view of Combs teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Combs teaches the cover is arranged as a kit (Combs Fig. 8; para. [0032], [0033]), but doesn’t specify a set of instructions.  Examiner takes official notice it is obvious to include instructions in kits to inform users how to use the kit/device.
	As to claim 18, Kowasic in view of Combs teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Combs further teaches the kit includes at least two covers having different optical power (Combs para. [0032] - In further embodiments, the set may include multiple display screen covers formed with different magnification levels).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Lens
        2 https://en.wikipedia.org/wiki/Curvature
        3 https://mathworld.wolfram.com/Curvature.html
        4 https://en.wikipedia.org/wiki/Lens
        5 https://en.wikipedia.org/wiki/Curvature